DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0052] recites “of the introducer needle 22 when the introducer needle 22”. This is the incorrect reference numeral for the introducer needle. The Examiner suggests amending the paragraph to recite “of the introducer needle 32  when the introducer needle  32 ”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a first face".  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation will be interpreted as “[[a]] the first face” as this limitation has been previously recited in claim 1, line 13.
Claim 13 last line recites “a face”. Claims 17, 18, and 19 each respectively recite “the first face” throughout the claim language. It is unclear to the Examiner if the recited “a face” is the same structure as the recited “the first face” within the dependent claims. Therefore, to resolve this discrepancy and indefiniteness the Examiner suggests amending claim 13, last line to recite “a first face” to provide the proper antecedent basis for the later recited “first face” within the dependent claims.
Claims 14-16 and 20 are rejected as they are dependent upon a rejected claim under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burkholz et al. (US 2018/0318557; hereinafter Burkholz).
With regards to claim 1, Burkholz discloses (Figs. 1A-1E) a catheter system (see at 10 in Fig. 1A), comprising: 
a catheter assembly (10), comprising: 
a catheter hub (18), comprising a distal end (see Examiner annotated Fig. 1C below; hereinafter referred to as Fig. A), a proximal end (see Fig. A below), a lumen (see [0175] “a body of catheter adapter through which a lumen may extend”) extending through the distal end and the proximal end (see Fig. 1C), and a stepped or tapered outer surface disposed between the distal end and the proximal end (see Fig A below); 

    PNG
    media_image1.png
    387
    1043
    media_image1.png
    Greyscale

a catheter tube (20) extending distally from the distal end of the catheter hub (see Fig. 1C); and 
a push tab (see Examiner annotated Fig. 1C below; hereinafter referred to as Fig. B) and a plurality of ribs (see Fig. B below) extending outwardly from an upper portion of the catheter hub (see Fig. B below), wherein the plurality of ribs are shorter in height than the push tab and proximal to the push tab (see Fig. B below), wherein the push tab is distal to the stepped or tapered outer surface (see Fig. A above and Fig. B below); and 

    PNG
    media_image2.png
    455
    1022
    media_image2.png
    Greyscale

a needle assembly (the unitary structure of 12, 14, and 16 and see [0085]), wherein the needle assembly comprises a needle hub (12, 14) and an introducer needle (16) extending distally from the needle hub and through the catheter tube (see Fig. 1C), wherein the needle hub comprises a first grip (see Examiner annotated Fig. 1D below; hereinafter referred to as Fig.  C) and a second grip (see Fig. C below), wherein the first grip comprises a first face (see Fig.  C below) and the second grip comprises a second face (see Fig. C below) opposite the first face, wherein the first face and the second face are positioned outwardly from a body of the needle hub (see Fig. C below).

    PNG
    media_image3.png
    660
    1188
    media_image3.png
    Greyscale

With regards to claim 2, Burkholz discloses the claimed invention of claim 1, and Burkholz further discloses (Figs. 1A-1E) that a diameter (see Examiner annotated Figs. 1B-1C below; hereinafter referred to as Fig. D below) of the first face and a diameter (see Fig. D below) of the second face increase in a proximal direction (see Fig. D).

    PNG
    media_image4.png
    429
    1259
    media_image4.png
    Greyscale

With regards to claim 3, Burkholz discloses the claimed invention of claim 1, and Burkholz further discloses (Figs. 1A-1E) that a first face (see Fig. C above) and the second face (see Fig. C above) are concave (see Fig. C above and Fig. 1B).
With regards to claim 4, Burkholz discloses the claimed invention of claim 1, and Burkholz further discloses (Figs. 1A-1E) that the first face (see Examiner annotated Fig. 1D below; hereinafter referred to as Fig. E) and the second face (see Fig. E below) comprise a plurality of protrusions (see Fig. E below).

    PNG
    media_image5.png
    622
    1188
    media_image5.png
    Greyscale

With regards to claim 5, Burkholz discloses the claimed invention of claim 1, and Burkholz further discloses (Figs. 1A-1E) that the push tab (see Fig. B above) is proximate the stepped or tapered outer surface (see Figs. A-B above).
With regards to claim 6, Burkholz discloses the claimed invention of claim 1, and Burkholz further discloses (Figs. 1A-1E) a distal-most rib (see Fig. B above and the annotated rib furthest to the left of Fig. B) of the plurality of ribs is proximal and proximate the stepped or tapered outer surface (see Figs. A-B above).
With regards to claim 7, Burkholz discloses the claimed invention of claim 1, and Burkholz further discloses (Figs. 1A-1E) that the catheter assembly (10) further comprises a plurality of wings (26) extending outwardly from the catheter hub (see Fig. 1A), wherein the push tab (see Fig. B above) and at least one of the plurality of ribs (see Fig. B above) are aligned with the plurality of wings (see Fig. B above).

With regards to claim 8, Burkholz discloses (Figs. 1A-1E) a catheter system (see at 10 in Fig. 1A), comprising: 
a catheter assembly (10), comprising: 
a catheter hub (18), comprising a distal end (see Examiner annotated Fig. 1C below; hereinafter referred to as Fig. F), a proximal end (see Fig. F below), a lumen (see [0175] “a body of catheter adapter through which a lumen may extend”) extending through the distal end and the proximal end (see Fig. 1C), and a stepped or tapered outer surface disposed between the distal end and the proximal end (see Fig. F below); 

    PNG
    media_image6.png
    371
    1007
    media_image6.png
    Greyscale

a catheter tube (20) extending distally from the distal end of the catheter hub (see Fig. 1C); and 
a push tab (see Fig. B reiterated below) and a plurality of ribs (see Fig. B reiterated below) extending outwardly from an upper portion of the catheter hub (see Fig. B reiterated below), wherein the plurality of ribs are shorter in height than the push tab and proximal to the push tab (see Fig. B reiterated below), wherein the push tab is proximal to the stepped or tapered outer surface (see Fig. B reiterated below and Fig. F above); and 

    PNG
    media_image2.png
    455
    1022
    media_image2.png
    Greyscale

a needle assembly (the unitary structure of 12, 14, and 16 and see [0085]), wherein the needle assembly comprises a needle hub (12, 14) and an introducer needle (16) extending distally from the needle hub and through the catheter tube (see Fig. 1C), wherein the needle hub comprises a first elliptical face (see Examiner annotated Fig. 1D below; hereinafter referred to as Fig. G) and a second elliptical face (see Fig. G below) opposite the first elliptical face, wherein the first elliptical face and the second elliptical face are positioned outwardly from a body of the needle hub (see Fig. G below).

    PNG
    media_image7.png
    612
    1300
    media_image7.png
    Greyscale

With regards to claim 9, Burkholz discloses the claimed invention of claim 8, and Burkholz further discloses (Figs. 1A-1E) that the push tab (see Fig. B reiterated above) is proximate the stepped or tapered outer surface (see Fig. B reiterated above and Fig. F above).
With regards to claim 11, Burkholz discloses the claimed invention of claim 8, and Burkholz further discloses (Figs. 1A-1E) that the first elliptical face (see Fig. G above) and the second elliptical face (see Fig. G above) comprise a plurality of protrusions (see Fig. G above).
With regards to claim 12, Burkholz discloses the claimed invention of claim 8, and Burkholz further discloses (Figs. 1A-1E) that the first elliptical face (see Fig. G above) and the second elliptical face (see Fig. G above) are spaced apart by a grip body (see Fig. G above), wherein the first elliptical face and the second elliptical face extend proximally beyond the grip body to form a notch (see Examiner annotated Fig. 1C below; hereinafter referred to as Fig. H).

    PNG
    media_image8.png
    501
    975
    media_image8.png
    Greyscale


With regards to claim 13, Burkholz discloses (Figs. 1A-1E) a catheter system (see at 10 in Fig. 1A), comprising: 
a catheter assembly (10), comprising: 
a catheter hub (18), comprising a distal end (see Examiner annotated Fig. 1C below; hereinafter referred to as Fig. I), a proximal end (see Fig. I below), a lumen (see [0175] “a body of catheter adapter through which a lumen may extend”) disposed between the distal end and the proximal end (see Fig. 1C), 

    PNG
    media_image9.png
    360
    1036
    media_image9.png
    Greyscale

a catheter tube (20) extending distally from the distal end of the catheter hub (see Fig. 1C); 
a push tab (see Fig. B reiterated below) and a plurality of ribs (see Fig. B reiterated below) extending outwardly from an upper portion of the catheter hub (see Fig. B reiterated below), wherein the plurality of ribs are shorter in height than the push tab and proximal to the push tab (see Fig. B reiterated below); 

    PNG
    media_image2.png
    455
    1022
    media_image2.png
    Greyscale

a needle assembly (the unitary structure of 12, 14, and 16 and see [0085]), comprising a needle hub (12, 14), an introducer needle (16) extending distally from the needle hub and through the catheter tube (see Fig. 1C), and a grip (see Fig. C reiterated below at the annotated “A first grip”) coupled to the needle hub, wherein the grip comprises a face (see Fig. C reiterated below at the annotated “A first face”) disposed outwardly from the push tab and the plurality of ribs (see reiterated Fig. B above and reiterated Fig. C below).

    PNG
    media_image3.png
    660
    1188
    media_image3.png
    Greyscale

With regards to claim 14, Burkholz discloses the claimed invention of claim 13, and Burkholz further disclose (Figs. 1A-1E) that the catheter hub (18) comprises a stepped or tapered outer surface (see Fig. A reiterated below), wherein the push tab is distal to and proximate the stepped or tapered outer surface (see Fig. A reiterated below and Fig. B reiterated above).

    PNG
    media_image1.png
    387
    1043
    media_image1.png
    Greyscale

With regards to claim 15, Burkholz discloses the claimed invention of claim 14, and Burkholz further discloses (Figs. 1A-1E) a distal-most rib (see Fig. B reiterated above and the annotated rib furthest to the left of Fig. B) of the plurality of ribs is proximal and proximate the stepped or tapered outer surface (see Figs. A-B reiterated above).
With regards to claim 16, Burkholz discloses the claimed invention of claim 13, and Burkholz further discloses (Figs. 1A-1E) that the catheter hub (18) comprises a stepped or tapered outer surface (see Fig. F reiterated below), wherein the push tab is proximal to and proximate the stepped or tapered outer surface (see Fig. B reiterated above and Fig. F reiterated below).

    PNG
    media_image6.png
    371
    1007
    media_image6.png
    Greyscale

With regards to claim 18, Burkholz discloses the claimed invention of claim 13, and Burkholz further discloses (Figs. 1A-1E) that the needle assembly (the unitary structure of 12, 14, and 16 and see [0085]) further comprises a second face (see Fig. C reiterated below) opposite the first face (see Fig. C reiterated below), wherein the first face and the second face are positioned outwardly from a body of the needle hub (see Fig. C reiterated below), wherein a diameter (see Fig. D reiterated below) of the first face and a diameter (see Fig. D reiterated below) of the second face increase in a proximal direction.

    PNG
    media_image3.png
    660
    1188
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    429
    1259
    media_image4.png
    Greyscale

With regards to claim 19, Burkholz discloses the claimed invention of claim 18, and Burkholz further discloses (Figs. 1A-1E) a longitudinal axis (see Fig. E reiterated below) of the first face and a longitudinal axis (see Fig. E reiterated below) of the second face are generally aligned with a longitudinal axis (24) of the catheter system.

    PNG
    media_image5.png
    622
    1188
    media_image5.png
    Greyscale

With regards to claim 20, Burkholz discloses the claimed invention of claim 13, and Burkholz further discloses (Figs. 1A-1E) that the catheter assembly (10) further comprises a plurality of wings (26) extending outwardly from the catheter hub (see Fig. 1A), wherein the push tab (see Fig. B reiterated above) and at least one of the plurality of ribs (see Fig. B reiterated above) are aligned with the plurality of wings (see Fig. B reiterated above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkholz in view of Tanabe et al. (US 2010/0106092; hereinafter Tanabe).
With regards to claim 10, Burkholz discloses the claimed invention of claim 8 however, Burkholz is silent with regards to the first elliptical face being angled with respect to a longitudinal axis of the catheter system such that a proximal end of the first elliptical face is positioned upwardly with respect to a distal end of the first elliptical face, wherein the second elliptical face being angled with respect to the longitudinal axis of the catheter system such that a proximal end of the second elliptical face is positioned upwardly with respect to a distal end of the second elliptical face.
Nonetheless, Tanabe teaches (Figs. 1-12) the first face (see at 64 in Fig. 5) being angled with respect to a longitudinal axis (O1) of the catheter system (1) such that a proximal end (see at 641 in Fig. 4) of the first face is positioned upwardly (see Fig. 4) with respect to a distal end  (see at 611 in Fig. 4)of the first face, wherein the second face (see to the left of 61 in Fig. 5) being angled with respect to the longitudinal axis of the catheter system such that a proximal end (see at 641 in Fig. 4) of the second face is positioned upwardly with respect to a distal end (see at 611 in Fig. 4) of the second face.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter system of Burkholz with a teaching of Tanabe such that the first elliptical face is angled with respect to a longitudinal axis of the catheter system such that a proximal end of the first elliptical face is positioned upwardly with respect to a distal end of the first elliptical face, wherein the second elliptical face is angled with respect to the longitudinal axis of the catheter system such that a proximal end of the second elliptical face is positioned upwardly with respect to a distal end of the second elliptical face. One of ordinary skill in the art would have been motivated to make this modification, as Tanabe teaches that the shape of the finger hold/first and second faces allows for a force in an upward direction relative to the center axis to act upon the finger hold/first and second faces. This ensures that when the needle hub is moved in the distal direction the needle can be moved smoothly, and excellent operability secured (see [0203-0204] of Tanabe).
With regards to claim 17, Burkholz discloses the claimed invention of claim 13 and Burkholz further discloses (Figs. 1A-1E) that the needle assembly (the unitary structure of 12, 14, and 16 and see [0085]) further comprises a second face (see Fig. G reiterated below) opposite the first face, wherein the first face and the second face are elliptical (see Fig. G reiterated below and Fig. 1C).
However, Burkholz is silent with regards to the first face is angled with respect to a longitudinal axis of the catheter system such that a proximal end of the first face is positioned upwardly with respect to a distal end of the first face, wherein the second face is angled with respect to the longitudinal axis of the catheter system such that a proximal end of the second face is positioned upwardly with respect to a distal end of the elliptical face.
Nonetheless Tanabe teaches (Figs. 1-12) the first face (see at 64 in Fig. 5) is angled with respect to a longitudinal axis (O1) of the catheter system (1) such that a proximal end (see at 641 in Fig. 4) of the first face is positioned upwardly (see Fig. 4) with respect to a distal end (see at 611 in Fig. 4) of the first face, wherein the second face (see to the left of 61 in Fig. 5) is angled with respect to the longitudinal axis of the catheter system such that a proximal end (see at 641 in Fig. 4) of the second face is positioned upwardly with respect to a distal end (see at 611 in Fig. 4) of the elliptical face.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter system of Burkholz with a teaching of Tanabe such that the first face is angled with respect to a longitudinal axis of the catheter system such that a proximal end of the first face is positioned upwardly with respect to a distal end of the first face, wherein the second face is angled with respect to the longitudinal axis of the catheter system such that a proximal end of the second face is positioned upwardly with respect to a distal end of the elliptical face. One of ordinary skill in the art would have been motivated to make this modification, as Tanabe teaches that the shape of the finger hold/first and second faces allows for a force in an upward direction relative to the center axis to act upon the finger hold/first and second faces. This ensures that when the needle hub is moved in the distal direction the needle can be moved smoothly, and excellent operability secured (see [0203-0204] of Tanabe).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Garrison et al. (US 2020/0001050) see Figs. 7 and 9A-12.
Garrison et al. (US 2017/0120009) see Figs. 2a and 3.
Wilkinson et al. (US 2004/0024370) see Figs. 1, 5, 8, 10, 11.
Bronhoft et al. (US 2017/0296782) see Fig. 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783